Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed August 3, 2020, in which Claims 1-10 are currently pending.

Claim Objections
1.	Claim 1 is objected to because of the following informalities: Claim 1 ends with a semicolon, this is an error as claims should end with a period.  Appropriate correction is required.

2.	Claim 10 is objected to because of the following informalities: Claim 10 states that it depends from Claim 1, however, this appears to be an error as Claim 1 does not have the limitation of “the strips”. It appears that Claim 10 should depend on Claim 9, which has the limitation of “strips”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-5, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites “the distribution of the studs on the forefoot being in accordance with the angle of the shoe’s toe, in order to ensure the maintenance of the front push off in relation to the ground”. The claimed limitation is indefinite as it is unclear what Applicant means by “to ensure the maintenance of the front push off”. How is the front push off maintenanced by the studs? Claim 3 is rejected as best understood by examiner.

Claim 4 recites “transverse studs…allowing the rotation of the foot in the transverse plane, lateral displacement”. The claimed limitation is indefinite as it is unclear how the studs are allowing rotation of the foot, as a user’s foot is what performs rotation not studs. Claim 4 is rejected as best understood by examiner.

Claim 10 recites “the strips containing the same basic shape as the previously shown studs”. The claimed limitation is indefinite as it is unclear what shape the previously shown studs have as it appears Claim 10 was meant to depend on Claim 9, which only recites studs that are curved strips. It is also unclear what the metes and bounds of a “basic shape” are with regard to the studs. Further, it is unclear if “the strips” recited in Claim 10 are referring to the same “curved strips” recited in Claim 9. Claim 10 is rejected as best understood by examiner.



Claim 3 recites the limitation "the forefoot", “the angel”, “the shoe’s toe”, “the front push off”, and “the ground” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 5 recites the limitation "the hindfoot”, “the rear angle”, and “the transverse plane” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 7 recites the limitation "the forefoot” and “the rear foot” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 9 recites the limitation "the forefoot” and “the hindfoot” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 6,101,746).
Regarding Claim 1, Evans discloses transverse studs applied to footwear, characterized by studs (29; Fig.9) that resemble the biconvex lens section cut in relation to its “X” axis (as seen in Fig.12), or studs in the shape of a keel with a straight lateral surface in a triangular shaping, also cut in relation to its “X” axis.

Regarding Claim 2, Evans discloses transverse studs, according to claim 1 and characterized by that said studs being fixed on the bottom sole of sports shoes (as seen in Fig.4 & 13), positioned transversely distributed in the forefoot (13/32) and transverse studs distributed in the hindfoot (15/33), so as to be positioned in accordance with the angle of the shoe tip and the angle of the back of the shoe (as seen in Fig.4 & 13, inasmuch as has been claimed, the studs are positioned in accordance with the angle of the shoe tip and the angle of the back of the shoe).

Regarding Claim 3, Evans discloses transverse studs, according to claim 1 characterized by the distribution of the studs (29) on the forefoot (13/32) being in 

Regarding Claim 4, Evans discloses transverse studs, according to claim 1 characterized by allowing the rotation of the foot in the transverse plane, lateral displacement (Abstract, Col.3, line 63-Col.4, line 12 & Col.4, lines 24-25).

Regarding Claim 5, Evans discloses transverse studs, according to claim 1 characterized by distributing the studs (29) on the hindfoot (15/33) in accordance with the rear angle of the shoe, in order to ensure the rotation of the foot in the transverse plane, lateral displacement, in a rotational maneuver (Abstract, Col.3, line 63-Col.4, line 12 & Col.4, lines 24-25).

Regarding Claim 6, Evans discloses transverse studs, according to claim 1 characterized by the studs having heights defined in accordance with the type of sport and type of soil (Col.3, lines 38-49), attachable to the bottom sole of a sports shoe by means of a threaded element, in order to allow for its replacement (Col.2, lines 30-32).

Regarding Claim 7, Evans discloses transverse studs, according to claim 1 with a number of studs (29) that can be distributed on the forefoot (13/32) and the number of studs that can be distributed on the rear foot (15/33) be able to vary (as seen in Fig.4 & 

Regarding Claim 8, Evans discloses transverse studs, according to claim 1 characterized by the studs (29) being fixed directly on the sole without being threaded (as seen in Fig.9-10 and 12-13).

Regarding Claim 9, Evans discloses transverse studs (Fig.6), characterized by being in the form of curved strips (26), distributed in the forefoot (13/32) and curved strips also distributed in the hindfoot (15/33) that allow the rotation of the forefoot and the hindfoot (Abstract, Col.3, line 63-Col.4, line 12 & Col.4, lines 24-25).

Regarding Claim 10, Evans discloses transverse studs, according to claim 1/9, characterized by the strips (26) containing the same basic shape as the previously shown studs, and allowing lateral displacement (Abstract, Col.3, line 63-Col.4, line 12 & Col.4, lines 24-25).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732